         Case 1:19-cv-07136-LLS Document 37 Filed 10/28/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS                   No. 19-CV-7136 (LLS)
 INC., FOX TELEVISION STATIONS, LLC,
 FOX BROADCASTING COMPANY, LLC,                       ORAL ARGUMENT REQUESTED
 NBCUNIVERSAL MEDIA, LLC,
 UNIVERSAL TELEVISION LLC, and OPEN
 4 BUSINESS PRODUCTIONS, LLC,

                Plaintiffs,

         v.

 DAVID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                Defendants.


              NOTICE OF PLAINTIFFS’/COUNTERCLAIM DEFENDANTS’
               MOTION TO DISMISS DEFENDANTS’ COUNTERCLAIMS

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law,

Plaintiffs/Counterclaim Defendants American Broadcasting Companies, Inc., Disney

Enterprises, Inc., Twentieth Century Fox Film Corporation, CBS Broadcasting Inc., CBS Studios

Inc., Fox Television Stations, LLC, Fox Broadcasting Company, LLC, NBCUniversal Media,

LLC, Universal Television LLC, and Open 4 Business Productions, LLC, by and through the

undersigned counsel, will move this Court, before the Honorable Louis L. Stanton, United States

District Judge, in Courtroom 21C at the United States Courthouse for the Southern District of

New York, 500 Pearl Street, New York, NY 10007-1312, on such day and at such time

designated by the Court, for an Order dismissing the Counterclaims filed by
         Case 1:19-cv-07136-LLS Document 37 Filed 10/28/19 Page 2 of 2




Defendants/Counterclaim Plaintiffs David Goodfriend and Sports Fans Coalition NY, Inc.

pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.

 Dated: October 28, 2019                      Respectfully submitted,


                                              /s/ Gerson A. Zweifach

                                              Gerson A. Zweifach
                                              Thomas G. Hentoff (pro hac vice)
                                              Joseph M. Terry (pro hac vice)

                                              WILLIAMS & CONNOLLY LLP
                                              725 Twelfth Street, N.W.
                                              Washington, DC 20005

                                              650 Fifth Avenue
                                              Suite 1500
                                              New York, NY 10019

                                              Tel: (202) 434-5000
                                              Fax: (202) 434-5029
                                              gzweifach@wc.com
                                              thentoff@wc.com
                                              jterry@wc.com

                                              Attorneys for All Plaintiffs/Counterclaim
                                              Defendants

                                              Paul D. Clement (pro hac vice)
                                              Erin E. Murphy (pro hac vice)

                                              KIRKLAND & ELLIS LLP
                                              1301 Pennsylvania Avenue, NW
                                              Washington, DC 20004

                                              Tel: (202) 389-5000
                                              Fax: (202) 389-5200
                                              paul.clement@kirkland.com
                                              erin.murphy@kirkland.com

                                              Attorneys for Plaintiffs/Counterclaim Defendants
                                              Fox Television Stations, LLC and Fox
                                              Broadcasting Company, LLC
